TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00730-CV


                             Maria Guadalupe Martinez, Appellant

                                                  v.

                              Benjamin Edward Parker, Appellee


               FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-16-003407, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In a June 28, 2018 order, the trial court dismissed for want of prosecution Maria

Guadalupe Martinez’s personal-injury lawsuit against Benjamin Edward Parker. Martinez timely

filed a verified motion to reinstate her cause on July 26, 2018, which extended the deadline for

filing a notice of appeal to ninety days after the trial court signed its dismissal order. See Tex. R.

App. P. 26.1(a)(3). Martinez’s motion to reinstate was overruled by operation of law when the

trial court did not rule on it within seventy-five days of the date it signed the dismissal order. See

Tex. R. Civ. P. 165a(3).

               Martinez filed a notice of appeal challenging the trial court’s denial of her motion

to reinstate on November 11, 2018—more than ninety days after the trial court signed its

dismissal order, which makes her notice of appeal untimely. See Tex. R. App. P. 26.1(a)(3);

McCoy v. North Forest Indep. Sch. Dist., No. 14-07-00523-CV, 2007 WL 5209540, at *2 (Tex.

App.—Houston [14th Dist.] Nov. 15, 2007, no pet.) (per curiam) (mem. op.) (dismissing
untimely appeal because order denying motion to reinstate is not separately appealable order

from which appellate timeline is calculated); Weik v. Second Baptist Church of Hous.,

988 S.W.2d 437, 438 (Tex. App.—Houston [1st Dist.] 1999, pet. denied) (holding that deadline

for perfecting appeal runs from date of dismissal order, not from date of trial court’s ruling on

motion to reinstate). We sent Martinez notice that her appeal would be dismissed if she did not

provide us within ten days proof of timely mailing of her notice of appeal. More than ten days

have elapsed, and we have received no response from Martinez.

               Because Martinez did not timely file her notice of appeal, we do not have

jurisdiction and must dismiss this appeal. See Tex. R. App. P. 42.3(a), 43.2(f).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: August 23, 2019




                                                2